2.    Claims 1-20 are pending.

Double Patenting

3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed
determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.    Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10633065. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and fully encompassed by the above claims.

5.    As per claims 1-3 and 16, are is substantially similar in scope and fully encompassed by claim 1 '065.

6.    As per claims 4 and 12, are is substantially similar in scope and fully encompassed by claim 3 '065.

7.    As per claims 5 and 13, are is substantially similar in scope and fully encompassed by claim 4 '065.

8.    As per claims 6 and 14, are is substantially similar in scope and fully encompassed by claim 5 '065.

9.    As per claims 7 and 15, are is substantially similar in scope and fully encompassed by claim 6 '065.

10.    As per claims 8 and 17, are is substantially similar in scope and fully encompassed by claim 13 '065.

11.    As per claims 9-11, are is substantially similar in scope and fully encompassed by claim 2 '065.

12.    As per claims 18, it is substantially similar in scope and fully encompassed by claim 9 '065.

13.    As per claims 19, it is substantially similar in scope and fully encompassed by claims 10 & 13 '065.

14.    As per claims 20, it is substantially similar in scope and fully encompassed by claim 11 '065.


Terminal Disclaimer
15.	Terminal disclaimer has been disapproved; the person who signed the terminal disclaimer is not 

the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08)

Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the 

TD, or file a TD that is signed by the applicant. (No new fee required)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the Terminal Disclaimer was disapproved. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617